DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 25 May 2022, claims 1, 4, 6, 12, 15, and 17 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-22 are presently pending in the application, of which claims 1 and 12 are presented in independent form.

The previously raised 112(b), indefiniteness rejection of claims 4-7 and 15-18 is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 25 May 2022 with respect to the rejection of claims 4-7 and 15-18 under 35 U.S.C. 112(b), indefiniteness have been fully considered and are persuasive. Applicant’s amendments render the 112(b), indefiniteness rejection moot, and the rejection has been accordingly withdrawn.
Applicant’s arguments filed 25 May 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new reference (and combination of references) being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zolla et al. (“Zolla”) (US 2017/0091388 A1), in view of Dunn et al. (“Dunn”) (US 2012/0223951 A1).
	Regarding claim 1: Zolla teaches A method comprising:
	retrieving, from a first source of events, a first event that was published to the first source of events responsive to updating, deleting, or inserting a first record in a first database object that stores records … (Zolla, [0026], where a messaging software may indicate to the data management server 111 that data records of a data source 103 have been generated or updated, thereby prompting (i.e., “responsive to updating, deleting, or inserting a first record in a first database object that stores records…”) the data management server 111 to request the new or updated records from the data source 103 (i.e., “retrieving, from a first source…, a first [record] that was published to the first source…”)), wherein the first event is associated with a first topic and includes first and second attributes (Zolla, [0030], where data fields of an inbound record may be associated with certain domains (i.e., “first topic”), which are logical organizations of related data fields (Zolla, [0029]), e.g., Patient, Financial, Provider, Clinical (Zolla, [0070]). See Zolla, [Claim 1], where each domain is defined by a set of one or more data fields of the inbound record (i.e., “includes first and second attributes”). Note that “events” are “patient” events (see, e.g., Zolla, [0029-0030], where events associated with medical providers such as tests, lab results, diagnoses, procedures, and other fields related to treatments for patients are associated with the patient’s inbound records)); and
	processing the first event, wherein the processing comprises, responsive to determining … that a first field of the first record stores an updated value … (Zolla, [0035], where the system identifies sets of data fields corresponding to domains that are to be merged into master records, and may generate or update records of a master repository by merging data in data fields of the particular domains):
	storing, in a first attribute of an identifiable unit of data of a second event, an identifier for a second record in a second database object that stores records …, wherein the second record in the second database object relates to the first record (Zolla, [0071], where matched inbound data records (i.e., “a first [record]”) considered to be associated with the same patient (i.e., “identifiable unit of data”) are assigned a patient ID and stored into the master repository (i.e., “storing, in a first attribute…of a second [record], an identifier for a second record in a second database object that stores records”) as a master record (i.e., “second record”) for the particular patient associated with the patient ID (i.e., “wherein the second record in the second database object relates to the first record”));
	storing … the updated value in a second attribute of the identifiable unit of data of the second event (Zolla, [0034], where the data management server may update particular fields of a master record for a patient’s treatment history for a particular condition. The system will assess each new inbound record individually to determine whether the inbound record is related to the same patient as an existing record, i.e., determining whether a group of records should be assigned a new patient ID or an existing patient ID (i.e., “identifiable unit of data of the second event”). See Zolla, [0035], where the unification engine may identify sets of data fields corresponding to domains (i.e., topics) that are to be merged into master records and may generate or update records of a master repository by merging data in data fields of the particular domains (i.e., “storing…the updated value in a second attribute of the identifiable unit of data of data”), for those data fields assigned to a common patient ID) …;
	storing, in a third attribute of the identifiable unit of data of the second event based on one or more values of a plurality of attributes of the first event, one or more identifiers and one or more respective values of fields of the first record that were updated and that are different from the first field (Zolla, [0057], where the data management server may compare the data fields of the demographics domain to identify which inbound records pertain to the same patient. See Zolla, [0029], where a domain for Patient Demographics may include data fields of a patient’s name (first, middle, last), social security number, Medicare number, Medicaid number, etc. (i.e., “one or more identifiers”). See Zolla, [0058], where one or more data fields are indicated as being associated with one or more domains (i.e., “one or more respective values of fields of the first record that are different from the first field”), and also indicate a patient ID associated with each respective inbound record. Inbound records matching the same patient ID may be merged into the master record for the patient (i.e., “storing, in a third attribute of the identifiable unit of data of the second [record]”), such that the data fields associated with each respective domain are not unnecessarily duplicated, and are not lost (i.e., “…values of fields of the first record that were updated”)); and
	publishing the second event to a second source of events (Zolla, [0060], where the data management server may populate a master repository (i.e., “second source”) with master records of patients. Note that the master repository keeps a list of “patient” events, and thus represents a “second source of [patient] events” (see Zolla, [0060], where the master records may include a longitudinal record for each patient)).
	Zolla does not appear to explicitly teach that the records [relate] to consent of a person; [processing the first event responsive to determining] that a value of the first attribute of the first event indicates [that a first field of the first record stores an updated value]; [and storing,] based on a value of the second attribute of the first event, the updated value, wherein the presence of the second attribute in the identifiable unit of data of the second event indicates that the second event includes a change in a consent status of the person.
	Dunn teaches [processing the first event responsive to determining] that a value of the first attribute of the first event indicates [that a first field of the first record stores an updated value] (Dunn, [0117], where an event can have an associated field showing a status of whether a change to fields of a record has been submitted. Other examples of events can include creation/deletion of a record, converting a record from one time to another, closing a record, and potentially any state change of a record—any of which could include a field change associated with the state change); [and]
	[storing,] based on a value of the second attribute of the first event, the updated value, wherein the presence of the second attribute in the identifiable unit of data of the second event indicates that the second event includes a change in a … status … (Dunn, [0258], where only certain changes may be tracked in an entity hifeed tracked update (i.e., stored in a hifeed tracked update table (Dunn, [0136]), e.g., feed settings can limit how many and which fields of a record are tracked for determining whether a feed tracked update is to be generated. See also Dunn, [0226], where objects of a certain type, certain types of events, updates about certain fields, etc. are tracked. See Dunn, [0117], where an event can have an associated field, e.g., a field showing a status of whether a change has been submitted, creation of a record, deletion of a record, converting a record from one type to another, closing a record, and potentially any state change of a record—any of which could include a field change associated with the state change).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zolla and Dunn (hereinafter “Zolla as modified”) with the motivation of having faster processing of records, as the computer does not need to search for determining whether a record already exists, but rather would quickly determine from this value that a pre-existing record needs to be updated.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zolla and Dunn such that the storing of an updated value in a second attribute is based on a value of the second attribute of the first event, with the motivation of avoiding costly performance by allowing users to only detect a certain, as opposed to every possible, event (Dunn, [0155]).
Although Zolla as modified does not appear to explicitly state that the type of information of the record(s) relates to consent or the consent status of a person as claimed, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retrieving, processing, and storing steps would have been performed the same regardless of the specific data involved (i.e., relating to a consent of a person as claimed; or any field of any record, as disclosed). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to one of ordinary skill in the art to have referred to the teachings of Zolla as modified in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 2: Zolla as modified teaches The method of claim 1, wherein the processing the first event further comprises, responsive to determining that the value of the first attribute of the first event indicates that the first record was inserted in the first database object (Dunn, [0117], where an event can have an associated field showing a status of whether a change to fields of a record has been submitted. Other examples of events can include creation/deletion of a record, converting a record from one time to another, closing a record, and potentially any state change of a record—any of which could include a field change associated with the state change):
	storing, in a first attribute of a third event, the identifier for the second record (Dunn, [0204], where a feed item can represent an individual field change of a record, including creation or deletion of a record (i.e., “the first record was inserted into the first database object”), or other events that were being tracked for a record or user. See Dunn, [0281], where each field change can be in a different row with the same event identifier (i.e., “third event”)),
storing, in a second attribute of the third event based on one or more values of the plurality of attributes of the first event, the one or more identifiers and one or more respective values of fields of the first record (Dunn, [0281], above with regards to the “third event”.
See Zolla, [0057], where the data management server may compare the data fields of the demographics domain to identify which inbound records pertain to the same patient. See Zolla, [0029], where a domain for Patient Demographics may include data fields of a patient’s name (first, middle, last), social security number, Medicare number, Medicaid number, etc. (i.e., “one or more identifiers”). See Zolla, [0058], where one or more data fields are indicated as being associated with one or more domains (i.e., “one or more respective values of fields of the first record that are different from the first field”), and also indicate a patient ID associated with each respective inbound record. Inbound records matching the same patient ID may be merged into the master record for the patient (i.e., “storing, in a third attribute of the identifiable unit of data of the second [record]”), such that the data fields associated with each respective domain are not unnecessarily duplicated, and are not lost (i.e., “…values of fields of the first record that were updated”)), and
publishing the third event to the second source of events (Dunn, [0281], above with regards to the “third event”. See Zolla, [0060], with regards to “publishing…to the second source of events”, where the data management server may populate a master repository (i.e., “second source”) with master records of patients. Note that the master repository keeps a list of “patient” events, and thus represents a “second source of [patient] events” (see Zolla, [0060], where the master records may include a longitudinal record for each patient)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zolla and Dunn with the motivation of keeping tracked changes to the master data repository (i.e., as Dunn does by keeping each event change), as opposed to overwriting the data records (i.e., keeping a holistic recordkeeping of changes made to a patient’s data over time rather than only the most recent data, e.g., a form of archiving).

	Regarding claim 3: Zolla as modified teaches The method of claim 2, wherein the processing the first event further comprises, responsive to determining that the value of the first attribute of the first event indicates that the first record was deleted (Dunn, [0117], where an event can have an associated field showing a status of whether a change to fields of a record has been submitted. Other examples of events can include creation/deletion of a record, converting a record from one time to another, closing a record, and potentially any state change of a record—any of which could include a field change associated with the state change):
	storing, in a first attribute of a fourth event, the identifier for the second record (Dunn, [0204], where a feed item can represent an individual field change of a record, including creation and deletion of a record, or other events that were being tracked for a record or user. See Dunn, [0281], where each field change can be in a different row with the same event identifier (i.e., “storing, in a first attribute of a fourth event, the identifier for the second record”)), and publishing the fourth event to the second source of events (Dunn, [0281], above with regards to the “third event”. See Zolla, [0060], with regards to “publishing…to the second source of events”, where the data management server may populate a master repository (i.e., “second source”) with master records of patients. Note that the master repository keeps a list of “patient” events, and thus represents a “second source of [patient] events” (see Zolla, [0060], where the master records may include a longitudinal record for each patient)). 

	Regarding claim 4: Zolla as modified teaches The method of claim 1, further comprising:
	determining the first topic of the retrieved first event (combine with below); and
	determining that the first topic indicates that the first event relates to the first database object (Zolla, [0035], where the system may identify the fields of each respective inbound record (i.e., “first database object”) as belonging to a particular domain (e.g., demographics, hospital provider, physical therapy provider (i.e., “topic”)), wherein the processing the first event is performed responsive to determining that the first topic indicates that the first event relates to the first database object (Zolla, [0035], where after the system identifies sets of data fields corresponding to domains that are to be merged into master records, the system may generate or update records of a master repository by merging data in data fields of the particular domains).

	Regarding claim 5: Zolla as modified teaches The method of claim 1, wherein the determining that the value of the first attribute of the first event indicates that the first field of the first record stores the updated value includes:
	determining that a value of a third attribute of the first event indicates that the first record was updated (Dunn, [0117], where an event can have an associated field, e.g., a field showing a status of whether a change has been submitted, creation of a record, deletion of a record, converting a record from one type to another, closing a record, and potentially any state change of a record—any of which could include a field change associated with the state change). 

	Regarding claim 6: Zolla as modified teaches The method of claim 1, wherein the second event is associated with a second topic that is common to events published to the second source of events responsive to processing events retrieved from the first source of events (Zolla, [0035], where the system identifies sets of data fields corresponding to domains (i.e., “topics”) that are to be merged into master records, where records of a master repository are updated by merging data in data fields of the particular domains, for those data fields assigned to a common patient ID, and overlapping data fields may be identified and discarded from the master records (the “overlapping” aspect implying “common to events published to the second source of events”)). 

	Regarding claim 7: Zolla as modified teaches The method of claim 6, wherein one or more consumers are to subscribe to the first topic to receive events published to the first source of events, which reflect changes to the first database object, and wherein the one or more consumers are to subscribe to the second topic to receive events published to the second source of events, which reflect changes relating to consent in the first and second database objects (Dunn, [0237], where users subscribe to certain field updates that they want to see in feed tracked updates (i.e., “wherein one or more consumers are to subscribe to the first topic to receive events…which reflect changes to the first database object, and wherein the one or more consumers are to subscribe to the second topic to receive events…which reflect changes relating to consent in the first and second database objects”). See Dunn, [0133], where a list of record times that are being tracked can be stored, where the list may be different for each tenant, e.g., as each tenant may configure the database system to their own specifications).
	Although Dunn does not appear to explicitly state that the users are subscribed to events published to a first and second source of events (but rather a database system, i.e., one source), Dunn suggest in [0242-0244] that one or more users may subscribe to an object in the database system, the object including records and can include any of the fields of the object stored in the database system. Therefore, one of ordinary skill in the art would have been motivated to have modified Dunn such that the field change table 920 can be directly subscribed to with the motivation of allowing users to obtain additional relevant data pertaining to the same or similar events).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zolla and Dunn with the motivation of allowing users to track various activities that are related or may be relevant to other persons (Dunn, [0005]).

	Regarding claim 8: Zolla as modified teaches The method of claim 1, wherein the storing, in a third attribute of the identifiable unit of data of the second event, an identifier for a second record further comprises:
	retrieving, from a database that includes the second database object, the identifier for the second record based on a key that is shared between the first and second records and that identifies records that relate to the person (Dunn, [0296], where a number of entries are retrieved from the event hifeed tracked update table, where the retrieved entries may be ones that match the user ID of the query, where entries are checked to find entries associated with the user and with a record (i.e., “based on a key that is shared between the first and second records and that identifies records that relate to the person”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zolla and Dunn with the motivation of permitting users to only see those entries that they are allowed to be viewed (Dunn, [0296]), i.e., for security/privacy reasons.

	Regarding claim 9: Zolla as modified teaches The method of claim 1, wherein a name of the first attribute of the first event is based on a name of the first field of the first record, and wherein the name of the first field of the first record indicates that the updated value relates to consent (Dunn, [0188-0189] and [0191], where the event hifeed tracked update table 910 can include an object ID corresponding to the record whose field is changed, and can include the name of the field that changed (i.e., “wherein a name of the first attribute of the first event is based on a name of the first field of the first record”). See also Dunn, [0281], where each field change can be in a different row with the same event identifier, and the field name or ID can also be included to determine which field the values are associated).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zolla and Dunn with the motivation of immediately identifying the particular data fields changed, thereby saving processing resources (i.e., the system does not need to spend resources or time to determine the specific fields changed).

	Regarding claim 10: Zolla as modified teaches The method of claim 1, wherein the one or more respective values that were stored in the third attribute of the second event each relate to consent (Zolla, [0057], where the data management server may compare the data fields of the demographics domain to identify which inbound records pertain to the same patient. See Zolla, [0029], where a domain for Patient Demographics may include data fields of a patient’s name (first, middle, last), social security number, Medicare number, Medicaid number, etc. (i.e., “one or more identifiers”). See Zolla, [0058], where one or more data fields are indicated as being associated with one or more domains (i.e., “one or more respective values of fields of the first record that are different from the first field”), and also indicate a patient ID associated with each respective inbound record. Inbound records matching the same patient ID may be merged into the master record for the patient (i.e., “storing, in a third attribute of the identifiable unit of data of the second [record]”), such that the data fields associated with each respective domain are not unnecessarily duplicated, and are not lost (i.e., “…values of fields of the first record that were updated”)). 

	Regarding claim 11: Zolla as modified teaches The method of claim 1, wherein the first and second sources of events are different, and wherein the second event includes data which is not included in the first event (Zolla, [0027-0028], where the system receives inbound records from disparate data sources, determines the records are related to the same patient, compared against data fields of an existing data record stored in the master repository 115 (i.e., “the first and second sources of events are different”), and merged or appended to the master data records (Zolla, [0060]). Note that the master data records may contain data fields from various domains (see, e.g., Zolla, [0035]), i.e., implying that “the second event includes data which is not included in the first event”). 

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Zolla teaches A non-transitory machine-readable medium that stores instructions that, when executed by a processor, are capable of causing the processor to perform operations comprising [the claimed steps] (Zolla, [0077], where the disclosed steps may be implemented as instructions or code on a non-transitory computer readable medium that is readable and executable by a processor).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
20 September 2022